NOTICE OF APPEAL TO A COURT OF APPEALS
FROM A JUDGEMERT OR ORDER GF
A DISTRICT COURT

United States District Court For The Western
District Cf Wisconsin

File No. L7-CV-750-HWMC

Tyrone Robinson,

Petitioner.
Y. Hotice Of Appeal
Read Richardson,

Respondent.

Notice is hereby given that tyrone Robinson, in the above
named case, hereby appeal to the United States Court of Appeals
for the 7tn circuit (from final judgement) from an order Deci~
sion by the court, entered in this action on tne Lith day of

september 2019.

Tyrone Robinson #499959
Stanley Correctional Inst.
100 Corrections Brive

Stanley, WI. 54768

Us
3.2
REG «7
11. Sire,
ocr , Ve pit
